DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16-18, 28, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2016/0372453).
For claim 1, Figure 19B of Suzuki teaches an integrated circuit, comprising: a first power domain circuit (76) comprising a signal output end (output of 76), a first power supply (VDD_IP) and a first reference ground (VSS_IP); a second power domain circuit (92, 77) comprising a signal input end (input of 92), a second power supply (VDD_Core (ASV)) separate and different from the first power supply (VDD_IP), and a second reference ground (VSS_core) separate and different from the first reference ground (VSS_IP); and an interface circuit (Inv3-Inv4) disposed in a communication path between the first power domain circuit (76) and the or the power end is coupled to the second power supply of the second power domain circuit and the ground end is coupled to the first reference ground of the first power domain circuit (due to the “OR” operation, the reference needs to meet only one part of the “OR” to meet the claim limitations).
For claims 16, Figure 19B of Suzuki teaches wherein the one phase inverter (Inv3) is configured to transition between logical states of a signal (input signal of Inv3).
For claims 17, Figure 19B of Suzuki teaches wherein the one phase inverter (Inv3) is further configured to output a signal (output of Inv3) at a logical low level when an input signal (input signal of Inv3) of the one phase inverter (Inv3) is at a logical high level.
For claims 18, Figure 19B of Suzuki teaches wherein the one phase inverter (Inv3) is further configured to output a signal (output of Inv3) at a logical high level when an input signal (input signal of Inv3) of the one phase inverter (Inv3) is at a logical low level.
For claim 28, Figure 19B of Suzuki teaches an integrated circuit, comprising: a first power domain circuit (76) comprising a signal output end (output of 76), a first power supply or the power end is coupled to a power supply of the second power domain circuit and the ground end is coupled to a reference ground of the first power domain circuit (due to the “OR” operation, the reference needs to meet only one part of the “OR” to meet the claim limitations).
For claims 32, Figure 19B of Suzuki teaches wherein the one phase inverter (Inv3) is configured to transition between logical states of a signal (input signal of Inv3).
For claims 33, Figure 19B of Suzuki teaches wherein the one phase inverter (Inv3) is further configured to output a signal (output of Inv3) at a logical low level when an input signal (input signal of Inv3) of the one phase inverter (Inv3) is at a logical high level.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 8, 9, 29, 30, 31, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0372453) in view of Tamura et al. (US 2003/0222705).
For claim 2, Figure 19B of Suzuki teaches the interface circuit that includes all the limitations of this claim as discussed in the 102 rejection above except for the one phase inverter includes a PMOS transistor comprising a gate, a drain, and a source, wherein the gate is coupled to the signal output end of the first power domain circuit, the drain is coupled to the signal input end of the second power domain circuit, and the source is coupled to the power supply of the first power domain circuit.  However, Figure 1 of Tamura et al. teaches a CMOS inverter comprising a PMOS transistor (101) and an NMOS transistor (102), wherein the PMOS transistor (101) and the NMOS transistor (102) each comprising a comprising a gate, a drain, and a source; wherein the gates of the PMOS (101) and NMOS (102) transistors are coupled to an input of the CMOS inverter, the source of PMOS transistor (102) is coupled to the power supply of the CMOS inverter, the drains of the PMOS (101) and NMOS (102) transistors are coupled to the output of the CMOS inverter, and the source of the NMOS transistor (102) is coupled to ground of the CMOS inverter.  Therefore, it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to modify circuit in Figure 19B of Suzuki by specifically using the CMOS inverter for each of the inverters (Inv3, Inv4) of the interface circuit, as taught in Figure 1 of Tamura et al., for the purpose of low power consumption and high speed operation (see [0047]).  Thus this combination/modification teaches the one phase inverter (Inv3 in Figure 19B of Suzuki that is modified by using the CMOS inverter in Figure 1 of Tamura et al.) includes a PMOS transistor (PMOS 101 in Figure 1 of 
For claim 8, the combination of Suzuki and Tamura et al. this combination/modification teaches the one phase inverter (Inv3 in Figure 19B that is modified by using the CMOS inverter in Figure 1 of Tamura et al.) comprises an NMOS transistor (NMOS 102 in Figure 1 of Tamura et al.) comprising a gate, a drain, and a source, wherein the gate is coupled to the signal output end of the first power domain circuit (gate of NMOS 102 is the input of the inverter, and the input of the inverter Inv3 is coupled to the output of circuit 76), and wherein the drain is coupled to the signal input end of the second power domain circuit (drain of NMOS 102 is the output of the inverter, and the output of the inverter Inv3 is coupled to the input of circuit 92).
For claim 9, the combination of Suzuki and Tamura et al. this combination/modification teaches the one phase inverter (Inv3 in Figure 19B that is modified by using the CMOS inverter in Figure 1 of Tamura et al.) comprises an NMOS transistor (NMOS 102 in Figure 1 of Tamura 
For claim 29, the combination/modification of Suzuki and Tamura et al. as discussed above teaches the one phase inverter (the inverter Inv3 in Figure 19B that is modified by using the CMOS inverter in Figure 1 of Tamura et al.) comprises a PMOS transistor (PMOS 101 in Figure 1 of Tamura et al.) comprising a gate, a drain, and a source, wherein the gate is coupled to the signal output end of the first power domain circuit (gate of PMOS 101 is the input of the inverter, and the input of the inverter Inv3 is coupled to the output of circuit 76), the drain is coupled to the signal input end of the second power domain circuit (drain of PMOS 101 is the output of the inverter, and the output of the inverter Inv3 is coupled to the input of circuit 92) , and the source is coupled to the power supply of the first power domain circuit (source of PMOS 101 is coupled to the power supply of the inverter, and the power supply of the power inverter Inv3 is coupled to the power supply VDD_IP of the first power domain circuit 76).
For claim 30, the combination/modification of Suzuki and Tamura et al. as discussed above teaches the one phase inverter (the inverter Inv3 in Figure 19B that is modified by using the CMOS inverter in Figure 1 of Tamura et al.) comprises an NMOS transistor (NMOS 102 in 
For claim 31, the combination/modification of Suzuki and Tamura et al. as discussed above teaches the one phase inverter (the inverter Inv3 in Figure 19B that is modified by using the CMOS inverter in Figure 1 of Tamura et al.) comprises an NMOS transistor (NMOS 102 in Figure 1 of Tamura et al.) comprising a gate, a drain, and a source, wherein the gate is coupled to the signal output end of the first power domain circuit (gate of NMOS 102 is the input of the inverter, and the input of the inverter Inv3 is coupled to the output of circuit 76), and wherein the drain is coupled to the signal input end of the second power domain circuit (drain of NMOS 102 is the output of the inverter, and the output of the inverter Inv3 is coupled to the input of circuit 92).
For claims 34 and 35, the combination/modification of Suzuki and Tamura et al. as discussed above teaches the one phase inverter (the inverter Inv3 in Figure 19B that is modified by using the CMOS inverter in Figure 1 of Tamura et al.) comprises a PMOS transistor (PMOS 101 in Figure 1 of Tamura et al.) comprising a gate coupled to the signal output end of the first power domain circuit (gate of PMOS 101 is the input of the inverter, and the input of the inverter Inv3 is coupled to the output of circuit 76).
For claims 36 and 38, the combination/modification of Suzuki and Tamura et al. as discussed above teaches the one phase inverter (the inverter Inv3 in Figure 19B that is modified by using the CMOS inverter in Figure 1 of Tamura et al.) comprises a PMOS transistor (PMOS 101 in Figure 1 of Tamura et al.) comprising a drain coupled to the signal input end of the second power domain circuit (drain of PMOS 101 is the output of the inverter, and the output of the inverter Inv3 is coupled to the input of circuit 92). 
For claims 37 and 39, the combination/modification of Suzuki and Tamura et al. as discussed above teaches the one phase inverter (the inverter Inv3 in Figure 19B that is modified .
Response to Arguments
Applicant’s arguments filed on 01/07/22 have been considered but are moot in view of the new ground of rejection(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

							/Long Nguyen/
Primary Examiner
Art Unit 2842